DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microprocessor contained by the housing of Claim 1 line 2, Claim 10 line 3, and Claim 15 line 2, and the metal or metal alloy covered by a polymeric sheath of Claim 10 line 10, the malleable material covered by a polymeric sheath of Claim 15 line 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amussen (US 2015/0226370) in view of Munoz (US 2017/0184260).
With regards to Claim 1, Amussen discloses a lighting device [50] (see paragraph 33 and Figure 1) comprising: a housing (comprising the housing of lighting device [50]); and a handle [130,100] extending from a first end (comprising the firs tend with portions [110,120], see paragraph 32 and Figure 1) coupled to the housing (comprising the housing of device [50], see paragraphs 32 and 33 and Figure 1; the first end portion [120] substantially couples to device [50]) to a second end (comprising the end most distal from the first end, see Figure 1), wherein the handle [130,100] comprises a malleable material configured to adopt and maintain a variety of positions (see paragraph 32 and Figure 1).
Amussen does not disclose a housing containing a rechargeable battery, a microprocessor, and a plurality of light sources in electronic communication with the rechargeable battery and the microprocessor, wherein at least a portion of the housing is transparent or translucent, and the plurality of light sources face the portion of the housing that is transparent or translucent; a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery.
Munoz teaches a lighting device comprising: a housing (comprising the housing formed by portions [4] and [12], see paragraph 42 and Figure 6) containing a rechargeable battery [9] (see paragraphs 2 and 45 and Figure 6), a microprocessor (see paragraph 2), and a light source [10] (see paragraph 45 and Figure 6) in electronic communication with the rechargeable battery [9] and the microprocessor (see paragraph 2), wherein at least a portion (comprising the portion of [12] that is substantially translucent) of the housing [4,12] is transparent or translucent (see paragraph 47); a solar panel [1] coupled to an outer surface of the housing [4,12] (see paragraphs 40 and 45 and Figures 3 and 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Amussen to include a housing containing a rechargeable battery, a microprocessor, and a plurality of light sources in electronic communication with the rechargeable battery and the microprocessor, wherein at least a portion of the housing is transparent or translucent, and the plurality of light sources face the portion of the housing that is transparent or translucent; a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery, as taught by Munoz.  One would have been motivated to do so in order to provide a solar light in a variety of applications (see Munoz paragraphs 1 and 11).
Munoz does not explicitly disclose a plurality of light sources.  However, Munoz does disclose utilizing light generating medium [10] (see Munoz paragraph 45), and that the invention is a luminaire utilizable in many applications in the house, in the garden, on a bicycle or tricycle, camping, emergency situations, and others, and includes a microprocessor capable of regulating hours and intensity of the light (see Munoz paragraphs 1 and 2).  Furthermore, it would have been obvious to one of ordinary skill in the art to utilize a plurality of light sources since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Amussen and Munoz to include a plurality of light sources.  One would have been motivated to do so in order to provide a capability to provide a substantial intensity level as regulated by the microprocessor for use in various lighting applications.
Munoz does not explicitly disclose the plurality of light sources [10] face the portion of the housing that is transparent or translucent.  However, Munoz does disclose the light generating medium [10] is disposed substantially adjacent the translucent housing portion [12] (see Munoz Figure 6), and that the lens [17] is disposed substantially in an opening [15] of the housing portion [12] (see Munoz paragraph 42 and Figure 6).  Therefore, one of ordinary skill in the art would be able to dispose the light generating medium [10] to face the translucent housing portion [12] in order to direct light through the translucent housing portion [12] and the lens [17].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lighting device of Amussen and Munoz to include the plurality of light sources face the portion of the housing that is transparent or translucent.  One would have been motivated to do so in order to direct light out of the lighting device through the translucent housing or through a lens.

With regards to Claims 5, Amussen and Munoz disclose the lighting device as discussed above with regards to Claim 1.
Amussen further discloses the lighting device has a first configuration wherein the handle wraps (see paragraph 32 and Figure 1).
Amussen does not explicitly disclose in the first configuration the handle wraps around a perimeter of the housing.  However, Amussen does disclose the handle [130,100] may be permanently attached to the device [50] at the first end [100] (see Amussen paragraph 33), the handle [130,100] is resiliently bendable and portion [130] is adjustably or retractably coupled to portion [110] at the first end (see Amussen paragraph 32), and the length of the handle portion [130] may be long enough such that it may wrap around a support (see Amussen paragraph 34 and Figure 1), and may have a length based on a use of the lighting device (see Amussen paragraph 33).  Furthermore, the examiner notes that one of ordinary skill in the art would be able to wrap the resiliently bendable handle about the device housing for storage since wrapping extraneous appendages or cords of electrical devices about such device housings when not in use for storage to minimize the space taken by the device is known in the art.  Therefore, one of ordinary skill in the art would be able to arrange the lighting device handle to be in the first configuration in which the handle portion [130] wraps around a circumference of the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Amussen to include a first configuration wherein the handle wraps around a perimeter of the housing.  One would have been motivated to do so in order to provide a compact configuration for storage.

With regards to Claim 6, Amussen and Munoz disclose the lighting device as discussed above with regards to Claim 5.
Amussen does not explicitly disclose in the first configuration the second end of the handle is proximate the first end of the handle.  However, Amussen does disclose the handle [130,100] may be permanently attached to the device [50] at the first end [100] (see Amussen paragraph 33), the handle [130,100] is resiliently bendable and portion [130] is adjustably or retractably coupled to portion [110] at the first end (see Amussen paragraph 32), and the length of the handle portion [130] may be long enough such that it may wrap around a support (see Amussen paragraph 34 and Figure 1), and may have a length based on a use of the lighting device (see Amussen paragraph 33).  Furthermore, the examiner notes that one of ordinary skill in the art would be able to wrap the resiliently bendable handle about the device housing for storage since wrapping extraneous appendages or cords of electrical devices about such device housings when not in use for storage to minimize the space taken by the device is known in the art.  Therefore, one of ordinary skill in the art would be able to arrange the lighting device handle to be in the first configuration in which the handle portion [130] wraps around a circumference of the housing such that the second end is proximate the first end of the handle  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Amussen to include in the first configuration the second end of the handle is proximate the first end of the handle.  One would have been motivated to do so in order to provide a compact configuration for storage.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) in view of Amussen (US 2015/0226370).
With regards to Claim 1, Munoz discloses a lighting device comprising: a housing (comprising the housing formed by portions [4] and [12], see paragraph 42 and Figure 6) containing a rechargeable battery [9] (see paragraphs 2 and 45 and Figure 6), a microprocessor (see paragraph 2), and a light source [10] (see paragraph 45 and Figure 6) in electronic communication with the rechargeable battery [9] and the microprocessor (see paragraph 2), wherein at least a portion (comprising the portion of [12] that is substantially translucent) of the housing [4,12] is transparent or translucent (see paragraph 47); a solar panel [1] coupled to an outer surface of the housing [4,12] (see paragraphs 40 and 45 and Figures 3 and 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
Munoz does not explicitly disclose a plurality of light sources.  However, Munoz does disclose utilizing light generating medium [10] (see Munoz paragraph 45), and that the invention is a luminaire utilizable in many applications in the house, in the garden, on a bicycle or tricycle, camping, emergency situations, and others, and includes a microprocessor capable of regulating hours and intensity of the light (see Munoz paragraphs 1 and 2).  Furthermore, it would have been obvious to one of ordinary skill in the art to utilize a plurality of light sources since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a plurality of light sources.  One would have been motivated to do so in order to provide a capability to provide a substantial intensity level as regulated by the microprocessor for use in various lighting applications.
Munoz does not explicitly disclose the plurality of light sources [10] face the portion of the housing that is transparent or translucent.  However, Munoz does disclose the light generating medium [10] is disposed substantially adjacent the translucent housing portion [12] (see Munoz Figure 6), and that the lens [17] is disposed substantially in an opening [15] of the housing portion [12] (see Munoz paragraph 42 and Figure 6).  Therefore, one of ordinary skill in the art would be able to dispose the light generating medium [10] to face the translucent housing portion [12] in order to direct light through the translucent housing portion [12] and the lens [17].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lighting device of Munoz to include the plurality of light sources face the portion of the housing that is transparent or translucent.  One would have been motivated to do so in order to direct light out of the lighting device through the translucent housing or through a lens.
Munoz does not explicitly disclose a handle extending from a first end coupled to the housing to a second end, wherein the handle comprises a malleable material configured to adopt and maintain a variety of positions.
Amussen teaches a handle [130,100] extending from a first end (comprising the first end with portions [100], see paragraph 32 and Figure 1) coupled to the housing (comprising the housing of device [50], see paragraphs 32 and 33 and Figure 1) to a second end (comprising the end most distal from the first end, see Figure 1), wherein the handle [130,100] comprises a malleable material configured to adopt and maintain a variety of positions (see paragraph 32 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle extending from a first end coupled to the housing to a second end, wherein the handle comprises a malleable material configured to adopt and maintain a variety of positions as taught by Amussen.  One would have been motivated to do so in order to allow the device to be mounted to any of various surfaces and directed in various positions (see Amussen paragraphs 23 and 34).

With regards to Claim 2, Munoz and Amussen disclose the lighting device as discussed above with regards to Claim 1.
Munoz does not disclose a length of the handle is at least 12 inches.
Amussen teaches a length of the handle is at least 12 inches (see paragraph 44; the handle may have a length of a few feet long, which is substantially at least 12 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a length of the handle is at least 12 inches as taught by Amussen.  One would have been motivated to do so in order to provide a substantial size for a given application (see Amussen paragraph 44).

With regards to Claim 3, Munoz and Amussen disclose the lighting device as discussed above with regards to Claim 1.
Munoz does not disclose the handle comprises a metal or metal alloy.
Amussen teaches the handle comprises a metal or metal alloy (see paragraphs 6 and 42 and Figure 4; portion [423] of the handle be a metal or metal alloy such as a steel alloy material, steel, copper, or aluminum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include the handle comprises a metal or metal alloy as taught by Amussen.  One would have been motivated to do so in order to provide a resilient bendability structure to the handle (see Amussen paragraph 42).

With regards to Claim 4, Munoz and Amussen disclose the lighting device as discussed above with regards to Claim 1
Munoz does not explicitly disclose the housing [4,12] comprises a polymer (see paragraph 2; the housing portion [12] is made of a translucent plastic, which is substantially a polymer).

With regards to Claim 7, Munoz and Amussen disclose the lighting device as discussed above with regards to Claim 1.
Munoz further discloses the housing [4,12] includes a first component [4] coupled to a second component [12], the solar panel [1] being coupled to the first component [4] (see paragraph 40 and Figure 1), and the second component [12] including the portion that is transparent or translucent (see paragraph 46).

With regards to Claim 8, Munoz and Amussen disclose the lighting device as discussed above with regards to Claim 7.
Munoz further discloses one of the first component [4] or the second component [12] includes tabs complementary to surface features of the other of the first component [4] or the second component [12] that secure the first [4] and second components [12] together (see paragraph 47; the components [4] and [12] may be snap-fit together at tabs).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) as modified by Amussen (US 2015/0226370), further in view of Whitfield et al. (US 2014/0036511).
With regards to Claim 9, Munoz and Amussen disclose the lighting device as discussed above with regards to Claim 1.
Munoz does not explicitly disclose the plurality of light sources comprises at least four light-emitting diodes (LEDs) including at least 1 white LED and at least 1 colored LED.
Whitfield et al. teaches the plurality of light sources comprises at least four light-emitting diodes (LEDs) including at least 1 white LED and at least 1 colored LED (see paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include the plurality of light sources comprises at least four light-emitting diodes (LEDs) including at least 1 white LED and at least 1 colored LED as taught by Whitfield et al.  One would have been motivated to do so in order to produce a shade of essentially shade white light (see Whitfield et al. paragraph 117).

Claims 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) in view of Amussen (US 2015/0226370) and Wu et al. (CN 206890362; please see attached translation for reference to pages).
With regards to Claim 10, Munoz discloses a lighting device comprising: a housing (comprising the housing formed by portions [4] and [12], see paragraph 42 and Figure 6) including a first component [4] coupled to a second component [12] (see paragraph 40 and Figure 6), the housing containing a rechargeable battery [9] (see paragraphs 2 and 45 and Figure 6), a microprocessor (see paragraph 2), and a light source [10] (see paragraph 45 and Figure 6) in electronic communication with the rechargeable battery [9] and the microprocessor (see paragraph 2), and a portion (comprising the portion of [12] that is substantially translucent) of the housing [4,12] is transparent or translucent (see paragraph 47); a solar panel [1] coupled to an outer surface of the first component [4] (see paragraphs 40 and 45 and Figures 3 and 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
Munoz does not explicitly disclose a plurality of light-emitting diodes (LEDs) and the plurality of LEDs face the portion of the housing that is transparent or translucent. 
Wu et al. teaches a plurality of light sources [43] (see middle of page 6 and Figure 1) and the plurality of light sources [43] face the portion of the housing (comprising the housing portion formed by elements [10,20], see the top of page 7 and Figure 1).
Wu et al. does not explicitly disclose the plurality of light sources are a plurality of light-emitting diodes (LEDs).  However, Wu et al. does disclose a lighting assembly formed by a substrate and includes a driving assembly and a plurality of light sources [43] disposed on the substrate and electrically connected to the actuation sub-assembly (see Wu et al. middle of page 6).  Furthermore, Wu et al. discloses the light sources [43] can emit light of different color temperatures (see Wu et al. bottom of page 7 and top of page 8).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize LEDs such that the lighting device includes a plurality of LEDs in order to drive the light sources to emit light of desired color temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a plurality of light-emitting diodes as taught by Wu et al.  One would have been motivated to do so in order to provide color temperatures from various light sources to provide different combined temperature (see Wu et al. bottom of page 7 and top of page 8).
Munoz does not explicitly disclose a handle extending from a first end coupled to the housing to a second end, wherein the handle comprises a metal or metal alloy covered by a polymeric sheath, the handle being configured to adopt and maintain a variety of positions.
Amussen teaches a handle [130,100] extending from a first end (comprising the firs tend with portions [100], see paragraph 32 and Figure 1) coupled to the housing (comprising the housing of device [50], see paragraphs 32 and 33 and Figure 1) to a second end (comprising the end most distal from the first end, see Figure 1), wherein the handle [130,100] comprises a metal or metal alloy [432] (see paragraphs 6 and 42 and Figure 4) covered by a polymeric sheath [424] (see paragraph 43 and Figure 4), the handle [130,100] being configured to adopt and maintain a variety of positions (see paragraph 32 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle extending from a first end coupled to the housing to a second end, wherein the handle comprises a metal or metal alloy covered by a polymeric sheath, the handle being configured to adopt and maintain a variety of positions as taught by Amussen.  One would have been motivated to do so in order to allow the device to be mounted to any of various surfaces and directed in various positions (see Amussen paragraphs 23 and 34), and to provide a resilient bendability structure to the handle (see Amussen paragraph 42) and protect such structure (see Amussen paragraph 43).

With regards to Claim 12, Munoz, Wu et al., and Amussen disclose the lighting device as discussed above with regards to Claim 10.
Munoz does not disclose the plurality of LEDs are contained within a chamber defined by an inner surface of the second component and a reflective panel.
Wu et al. teaches the plurality of LEDs [43] are contained within a chamber defined by an inner surface of the second component (comprising the portion formed by [10,20]) and a reflective panel [30] (see bottom of page 5 and top of page 7 and Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz et al. to include the plurality of LEDs are contained within a chamber defined by an inner surface of the second component and a reflective panel as taught by Wu et al.  One would have been motivated to do so in order to direct light while maintaining a thin design (see Wu et al. top of page 7).

With regards to Claim 13, Munoz, Wu et al., and Amussen disclose the lighting device as discussed above with regards to Claim 10.
Munoz further discloses one of the first component [4] or the second component [12] includes tabs complementary to surface features of the other of the first component [4] or the second component [12] that secure the first [4] and second components [12] together (see paragraph 47; the components [4] and [12] may be snap-fit together at tabs).

With regards to Claim 14, Munoz, Wu et al., and Amussen disclose the lighting device as discussed above with regards to Claim 10.
Munoz does not disclose a length of the handle is about 6 inches to about 36 inches.
Amussen teaches a length of the handle (see paragraph 44).  Amussen does not explicitly disclose the length of the handle is about 6 inches to about 36 inches.  However, Amussen does disclose the handle may have a length of a few inches long to a few feet long, depending on the specifics of a given application (see Amussen paragraph 44).  Therefore, one of ordinary skill in the art would be able to utilize a length of the handle to be about 6 inches to about 36 inches in order to suit the needs of an application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz and Amussen to include a length of the handle is about 6 inches to about 36 inches.  One would have been motivated to do so in order to provide a substantial size to suit the needs for a given application (see Amussen paragraph 44).


Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) in view of Amussen (US 2015/0226370) and Whitfield et al. (US 2014/0036511).
With regards to Claim 15, Munoz discloses a lighting device comprising: a housing (comprising the housing formed by portions [4] and [12], see paragraph 42 and Figure 6) containing a rechargeable battery [9] (see paragraphs 2 and 45 and Figure 6), a microprocessor (see paragraph 2), and a light source [10] (see paragraph 45 and Figure 6) in electronic communication with the rechargeable battery [9] and the microprocessor (see paragraph 2), wherein the housing [4,12] comprises a polymer and at least a portion (comprising the portion of [12] that is substantially translucent) of the housing [4,12] is transparent or translucent (see paragraph 47; transparent portion [12] is formed of a polymer); a solar panel [1] coupled to an outer surface of the housing [12,4] (see paragraphs 40 and 45 and Figures 3 and 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
Munoz does not explicitly disclose a plurality of light-emitting diodes (LEDs). 
Whitfield et al. teaches a plurality of light-emitting diodes (LEDs) [101] (see paragraph 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a plurality of light-emitting diodes as taught by Whitfield et al.  One would have been motivated to do so in order to provide a desired shade of white light from the lighting device (see Whitfield et al. paragraph 117).
Munoz does not explicitly disclose a handle extending from a first end coupled to the housing to a second end, wherein the handle comprises a malleable material covered by a polymeric sheath, the handle being configured to adopt and maintain a variety of positions.
Amussen teaches a handle [130,100] extending from a first end (comprising the first end with portion [100], see paragraph 32 and Figure 1) coupled to the housing (comprising the housing of device [50], see paragraphs 32 and 33 and Figure 1) to a second end (comprising the end most distal from the first end, see Figure 1), wherein the handle [130,100] comprises a malleable material [432] (see paragraphs 6 and 42 and Figure 4) covered by a polymeric sheath [424] (see paragraph 43 and Figure 4), the handle being configured to adopt and maintain a variety of positions (see paragraph 32 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle extending from a first end coupled to the housing to a second end, wherein the handle comprises a malleable material covered by a polymeric sheath, the handle being configured to adopt and maintain a variety of positions as taught by Amussen.  One would have been motivated to do so in order to allow the device to be mounted to any of various surfaces and directed in various positions (see Amussen paragraphs 23 and 34), and to provide a resilient bendability structure to the handle (see Amussen paragraph 42) and protect such structure (see Amussen paragraph 43).

With regards to Claim 17, Munoz, Whitfield et al., and Amussen disclose the lighting device as discussed above with regards to Claim 15.
Munoz further discloses the housing [4,12] is cylindrical in shape (see Figures 3 and 6; housing [4,12] is substantially cylindrical).
Munoz does not disclose the lighting device has a first configuration wherein the handle wraps around a circumference of the housing such that the second end of the handle is proximate the first end of the handle.
Amussen teaches the lighting device has a first configuration wherein the handle wraps (see paragraph 32 and Figure 1), and a first and second end of the handle [130,100] (see Figure 1; the first end includes portion [100], and the second end is distal to the first end).
Amussen does not explicitly disclose in the first configuration the handle wraps around a circumference of the housing such that the second end of the handle is proximate the first end of the handle.  However, Amussen does disclose the handle [130,100] may be permanently attached to the device [50] at the first end [100] (see Amussen paragraph 33), the handle [130,100] is resiliently bendable and portion [130] is adjustably or retractably coupled to portion [110] at the first end (see Amussen paragraph 32), and the length of the handle portion [130] may be long enough such that it may wrap around a support (see Amussen paragraph 34 and Figure 1), and may have a length based on a use of the lighting device (see Amussen paragraph 33).  Furthermore, the examiner notes that one of ordinary skill in the art would be able to wrap the resiliently bendable handle about the device housing for storage since wrapping extraneous appendages or cords of electrical devices about such device housings when not in use for storage to minimize the space taken by the device is known in the art.  Therefore, one of ordinary skill in the art would be able to arrange the lighting device handle to be in the first configuration in which the handle portion [130] wraps around a circumference of the housing such that the second end is proximate the first end of the handle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz and Amussen to include a first configuration wherein the handle wraps around a circumference of the housing such that the second end of the handle is proximate the first end of the handle.  One would have been motivated to do so in order to provide a compact configuration for storage.

With regards to Claim 18, Munoz, Whitfield et al., and Amussen disclose the lighting device as discussed above with regards to Claim 17.
Munoz does not disclose the lighting device has a second configuration wherein the handle forms a coil configured to grip a support structure to hang the lighting device from the support structure.
Amussen teaches the lighting device has a second configuration wherein the handle [130,100] forms a coil configured to grip a support structure [60] to hang the lighting device [50] from the support structure [60] (see paragraphs 32 and 34 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a second configuration wherein the handle forms a coil configured to grip a support structure to hang the lighting device from the support structure as taught by Amussen.  One would have been motivated to do so in order to provide a desired orientation to the lighting device while affixed to a mounting structure (see Amussen paragraph 34).

With regards to Claim 19, Munoz, Whitfield et al., and Amussen disclose the lighting device as discussed above with regards to Claim 15.
Munoz does not disclose the plurality of LEDs are contained within a chamber defined by an inner surface of the second component and a panel, the plurality of LEDs including at least 1 white LED and at least 1 colored LED.
Whitfield et al. teaches the plurality of LEDs [101] are contained within a chamber defined by an inner surface of the second component [503b] and a panel (comprising the surface of portion [503a] on which the LEDs are disposed, see paragraph and Figure 5), and the plurality of light sources comprises at least four light-emitting diodes (LEDs) including at least 1 white LED and at least 1 colored LED (see paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include the plurality of LEDs are contained within a chamber defined by an inner surface of the second component and a panel, the plurality of LEDs including at least 1 white LED and at least 1 colored LED as taught by Whitfield et al.  One would have been motivated to do so in order to enclose the lighting device components (see Whitfield et al. paragraph 323) and to produce a shade of essentially shade white light (see Whitfield et al. paragraph 117).

With regards to Claim 20, Munoz, Whitfield et al., and Amussen disclose the lighting device as discussed above with regards to Claim 15.
Munoz further discloses the housing [4,12] includes at least one user element [5] configured to receive user input and transmit the user input (see paragraph 45 and Claim 1).
Munoz does not explicitly disclose the user input is transmitted to the microprocessor to control operating modes of the plurality of LEDs.
Whitfield et al. teaches at least one user element [2115] configured to receive user input and transmit the user input to the microprocessor to control operating modes of the plurality of LEDs (see paragraph 343).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include the user input is transmitted to the microprocessor to control operating modes of the plurality of LEDs as taught by Whitfield et al.  One would have been motivated to do so in order to control the light from the lighting device to be a variety of brightness levels (see Whitfield et al. paragraph 343).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) as modified by Amussen (US 2015/0226370) and Wu et al. (CN 20689036; please see the attached translation for reference to pages), further in view of Lu (US 2011/0310597).
With regards to Claim 11, Munoz, Whitfield et al., and Amussen disclose the lighting device as discussed above with regards to Claim 10.
Munoz does not explicitly disclose the second component comprises acrylonitrile butadiene styrene, polypropylene, polyethylene, silicone, thermoplastic polyurethane, polyvinylchloride, or a combination thereof.
Lu teaches the second component [204] comprises acrylonitrile butadiene styrene, polypropylene, polyethylene, silicone, thermoplastic polyurethane, polyvinylchloride, or a combination thereof (see paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second compartment of Munoz to include acrylonitrile butadiene styrene, polypropylene, polyethylene, silicone, thermoplastic polyurethane, polyvinylchloride, or a combination thereof as taught by Lu.  One would have been motivated to do so in order to have a high light transmittance therefrom (see Lu paragraph 33).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) as modified by Amussen (US 2015/0226370) and Whitfield et al. (US 2014/0036511), further in view of Morgan et al. (US 2018/0320855).
With regards to Claim 16, Munoz, Whitfield et al., and Amussen disclose the lighting device as discussed above with regards to Claim 15.
Munoz does not explicitly disclose the lighting device is water resistant or waterproof.
Morgan et al. teaches the lighting device is water resistant or waterproof (see paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to be water resistant or waterproof as taught by Morgan et al.  One would have been motivated to do so in order to allow such device to be utilized outdoors (see Morgan et al. paragraph 5).
Munoz does not disclose the handle is fixedly attached to the housing.
Amussen teaches the handle [130,100] is fixedly attached to the housing (see paragraph 33 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include the handle is fixedly attached to the housing as taught by Amussen.  One would have been motivated to do so in order to allow a user to position the device with the handle attached permanently thereto (see Amussen paragraph 33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Washington (US 2018/0295975), which discloses at least a lighting device including a light source and housing, and a malleable handle coupled to the housing, Mangano (US 6,682,198), which discloses at least a housing coupled with a malleable handle for allowing the device to be portably used, and which wraps around a circumference of the housing, Ganahl (US 10,344,924), which discloses at least a lighting device including a housing with light source and integrated solar charging, a malleable handle capable of wrapping about a support, Krenzel (US RE38897), which discloses at least a lighting device including a light source, housing, and malleable handle for wrapping about a support, Gandhi (US 2008/0232097), which discloses at least a lighting device including at least one LED in a housing, and a malleable handle for mounting the device in various locations, Zeller (US 5,154,483), which discloses at least a lighting device with malleable arm wrapped in a first configuration about the housing such that the first end of the arm is positioned adjacent a second end of the arm, Murphy (US 2009/0168412), which disclose at least a light device including a housing having an LED and a malleable positioning arm coupled thereto and wrapped in a first configuration about a perimeter of the housing, and Smith (EP 1684008), which discloses at least a lighting device including a housing with light source and handle attached thereto for coupling the lighting device with a support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875